                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION



CHRISTOPHER WARREN MACK,
                                                                            No. 2:16-cv-02135-JE
               Petitioner,
                                                                         OPINION AND ORDER
       V.

BRIGITTE L. AMSBERRY, Superintendent,
Two Rivers C01Tectional Institution,

               Respondent.



MOSMAN,J.,

       On October 2, 2018, Magistrate Judge John Jelderks issued his Findings and

Recommendation (F&R) [70], recommending that Petitioner's Petition for Writ of Habeas

Corpus [2] should be DENIED. Judge Jelderks further recommended that the Court should enter

a judgment dismissing this case with prejudice and that the court should decline to issue a

Ce1iificate of Appealability. Petitioner filed Objections [72]. Respondent did not reply to

Petitioner's objections.

                                         DISCUSSION

       The magistrate judge makes only recommendations to the comi, to which any paiiy may

file written objections. The comi is not bound by the recommendations of the magistrate judge,


1 - OPINION AND ORDER
but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the rep01i or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Upon review, I agree with Judge Jelderks's recommendation and I ADOPT the F&R [70]

as my own opinion. Petitioner's Petition for Writ of Habeas Corpus [2] is DENIED. I agree

with Judge Jelderks that petitioner has not made a substantial showing of the denial of a

constitutional right pursuant to 28 U.S.C. § 2253(c)(2), and thus I DECLINE to issue a

Certificate of Appealability.



       IT IS SO ORDERED.
                         TV\
       DATED this ~''clay of January, 2019.




                                                             MICHAEL W. MO MAN
                                                             Chief United States District Judge




2 - OPINION AND ORDER
